


109 HCON 413 IH: Expressing appreciation for the life and

U.S. House of Representatives
2006-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 413
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2006
			Mr. Hinojosa
			 submitted the following concurrent resolution; which was referred to the
			 Committee on House
			 Administration
		
		CONCURRENT RESOLUTION
		Expressing appreciation for the life and
		  service of Lloyd Bentsen and expressing sympathy to his
		  family.
	
	
		Whereas Lloyd M. Bentsen, Jr., was born in Mission, Texas,
			 in 1921 to a prominent Danish immigrant Rio Grande Valley family;
		Whereas he served in the Army Air Forces from 1942 to 1945
			 and was awarded the Distinguished Flying Cross for his heroism in flying over
			 50 bomber missions in Europe during World War II;
		Whereas Lloyd Bentsen graduated from the University of
			 Texas Law School and worked in a variety of successful enterprises including
			 insurance, ranching, and financial services;
		Whereas from 1946 to 1955, he served the Rio Valley
			 community as a judge in Hidalgo County;
		Whereas Lloyd Bentsen was elected to the House of
			 Representatives in 1948 and served until 1955, when he chose to return to his
			 business career;
		Whereas during his service in the House of Representatives
			 Representative Bentsen championed the underserved and the underprivileged and
			 fought to help his community and the people of the State of Texas;
		Whereas Representative Bentsen was one of only a handful
			 of Southern Members of Congress to vote to repeal the poll tax that was used to
			 prevent African Americans from voting;
		Whereas in 1970, Lloyd Bentsen ran for the Senate and
			 served as a Senator until 1993;
		Whereas as a Senator, he fought for women’s rights and
			 served as Chairman of the Committee on Finance as a staunch advocate of
			 international trade;
		Whereas in 1975, Lloyd Bentsen was a candidate for the
			 Democratic nomination for President, but he withdrew to support the candidacy
			 of Jimmy Carter;
		Whereas in 1988, Governor Michael Dukakis of Massachusetts
			 chose Senator Bentsen to be his running mate in the 1988 presidential election
			 because of Senator Bentsen’s experience and political knowledge;
		Whereas Lloyd Bentsen resigned from the Senate in January
			 1993 in order to serve as the 69th Secretary of the Treasury under President
			 William Jefferson Clinton;
		Whereas as Secretary of the Treasury, Lloyd Bentsen helped
			 to shepherd President Clinton’s first budget through Congress;
		Whereas in 1999, President Clinton awarded Lloyd Bentsen
			 the Presidential Medal of Freedom for his distinguished career and lifelong
			 dedication to the people of Texas and of the United States;
		Whereas after retiring from public service, Lloyd Bentsen
			 suffered two strokes that left him confined to a wheelchair, yet he continued
			 to be a mentor to members of the State and national Democratic parties,
			 including his nephew, Ken Bentsen, Jr., who served in the House of
			 Representatives from 1995 to 2003; and
		Whereas Lloyd M. Bentsen, Jr. passed away on May 23, 2006,
			 and is survived by his wife Beryl Ann, two sons, a daughter, and eight
			 grandchildren: Now, therefore, be it
		
	
		That Congress—
			(1)appreciates the
			 life and service of Lloyd Bentsen; and
			(2)expresses deep
			 sympathy to his family.
			
